Filed 2/13/14 P. v. Stangl CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D063645

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD243182)

GARY WILLIAM STANGL,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Amalia L.

Meza, Judge. Affirmed.



         Cannon & Harris and Donna L. Harris for Defendant and Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland and Marissa

Bejarano, Deputy Attorneys General, for Plaintiff and Respondent.

         Gary William Stangl appeals certain conditions of probation imposed on him by

the trial court following his guilty plea to assault with caustic chemicals (Pen. Code,
§ 244). We conclude that the probation conditions challenged by Stangl are reasonable

based on his prior criminal history, and we accordingly affirm the judgment.

                                               I

                   FACTUAL AND PROCEDURAL BACKGROUND

       Around 6:00 a.m. on the morning of September 9, 2012, Stangl threw a bottle

filled with nitric acid through the window of his brother's home. The bottle broke, and

the acid burned an occupant of the house and caused property damage.

       An amended information charged Stangl with assault with caustic chemicals (Pen.

Code, § 244) and assault by means likely to produce great bodily injury (id., § 245,

subd. (a)(4)). Stangl pled guilty to assault with caustic chemicals, and the other count

was dismissed. The preliminary hearing transcript formed the factual basis for the plea.

       After denying Stangl's motion to withdraw the guilty plea, the trial court granted

formal probation to Stangl on the condition, among other things, that he serve 365 days in

local custody.

       At the sentencing hearing, defense counsel challenged two of the conditions of

probation recommended in the probation officer's report, arguing that they had no nexus

to the facts of the case: (1) that Stangl "not knowingly use/possess any stolen, forged,

counterfeit or fraudulent documents" (hereinafter, "the document condition"), and (2) that

Stangl "not knowingly use or possess alcohol if directed by the [probation officer]" and

"[a]ttend 'Self-help' meetings . . . if directed by the [probation officer]" (hereinafter, "the

alcohol condition"). The trial court imposed those conditions of probation over defense

counsel's objection, ruling that "there is a sufficient nexus based on the criminal history

                                               2
and the overall workup of the defendant and the potential issues that he is going to face

and has faced in the past."

                                               II

                                        DISCUSSION

       The sole issue raised by Stangl's appeal is a challenge to the conditions of

probation that the trial court imposed over defense counsel's objection. As we will

explain, based on Stangl's criminal history, the probation conditions were warranted.

       A.     Standard of Review

       "We review conditions of probation for abuse of discretion." (People v. Olguin

(2008) 45 Cal. 4th 375, 379 (Olguin).) "As with any exercise of discretion, the sentencing

court violates this standard when its determination is arbitrary or capricious or ' " 'exceeds

the bounds of reason, all of the circumstances being considered.' " ' " (People v. Carbajal

(1995) 10 Cal. 4th 1114, 1121.)

       B.     Applicable Law

       "[T]he Legislature has empowered the court, in making a probation determination,

to impose any 'reasonable conditions, as it may determine are fitting and proper to the

end that justice may be done, that amends may be made to society for the breach of the

law, for any injury done to any person resulting from that breach, and generally and

specifically for the reformation and rehabilitation of the probationer . . . .' (Pen. Code,

§ 1203.1, subd. (j).) Although the trial court's discretion is broad in this regard, . . . a

condition of probation must serve a purpose specified in Penal Code section 1203.1.

[Citations.] . . . [¶] . . . Generally, '[a] condition of probation will not be held invalid

                                                3
unless it "(1) has no relationship to the crime of which the offender was convicted,

(2) relates to conduct which is not in itself criminal, and (3) requires or forbids conduct

which is not reasonably related to future criminality . . . ." [Citation.]' [Citation.] This

test is conjunctive — all three prongs must be satisfied before a reviewing court will

invalidate a probation term. [Citations.] As such, even if a condition of probation has no

relationship to the crime of which a defendant was convicted and involves conduct that is

not itself criminal, the condition is valid as long as the condition is reasonably related to

preventing future criminality." (Olguin, supra, 45 Cal.4th at pp. 379-380.)

C.     The Probation Conditions Are Warranted Based on Stangl's Criminal History

       Stangl argues that the trial court abused its discretion in imposing the alcohol

condition and the document condition because those conditions have no nexus to Stangl's

current conviction for assault with caustic chemicals. As we will explain, we reject this

argument because both conditions have a relationship to Stangl's criminal history, and in

order to prevent future criminality, the trial court was entitled to consider Stangl's

criminal history in imposing conditions of probation.

       As set forth above, one of the three circumstances in which a probation condition

is reasonable is when it is imposed to prevent future criminality. (Olguin, supra, 45

Cal.4th at p. 379.) In imposing such a probation condition, "[a] trial court may properly

go beyond the exact confines of the current offense to consider all the relevant

circumstances regarding the probationer." (People v. Patillo (1992) 4 Cal. App. 4th 1576,

1580.) "[A] condition . . . 'reasonably related to future criminality' . . . may not be held

invalid whether or not it has any 'relationship to the crime of which the offender was

                                              4
convicted.' " (People v. Balestra (1999) 76 Cal. App. 4th 57, 65, italics added.) "[T]he

entire circumstances of [the defendant's] background and the crime for which he was

convicted, must be carefully scrutinized." (In re Martinez (1978) 86 Cal. App. 3d 577,

584.)

        The alcohol condition was reasonable because the probation officer's report shows

that Stangl has a history of criminal offenses related to alcohol and drug use.

Specifically, Stangl had a previous conviction for driving under the influence in 1992

(Veh. Code, § 23152, subd. (a)), along with an earlier arrest for driving under the

influence in 1989 in Utah. Stangl also had convictions for possession of a controlled

substance in 1992 and 1994, and he admitted to the probation officer that he had last used

methamphetamine in 2012. Courts have observed that alcohol and drug abuse are

reasonably related for the purpose of imposing alcohol conditions to prevent future

criminality. (People v. Beal (1997) 60 Cal. App. 4th 84, 87 ["alcohol use may lead to

future criminality where the defendant has a history of substance abuse and is convicted

of a drug-related offense"]; see People v. Smith (1983) 145 Cal. App. 3d 1032, 1035

[noting the "nexus between drug use and alcohol consumption"].)

        "Whether an alcohol-use condition of probation is an abuse of the trial court's

discretion is determined by the particular facts of each case." (People v. Lindsay (1992)

10 Cal. App. 4th 1642, 1644.) Here, under the particular facts of this case — namely

Stangl's criminal history — even though there was no evidence that the current offense

was related to alcohol, it was within the trial court's discretion to conclude that the

alcohol condition would reasonably prevent future criminality. Specifically, the alcohol

                                              5
condition would help Stangl avoid future alcohol-related crimes like his prior instances of

driving under the influence. (See People v. Burton (1981) 117 Cal. App. 3d 382, 390 [in

assessing reasonableness of alcohol-related probation conditions, court considered

whether "appellant had ever been convicted of an alcohol-related offense"].)

       The document condition was also reasonable based on Stangl's criminal history.

Specifically, the probation officer's report shows that in 1994 Stangl was convicted of

giving false identification to a peace officer (Pen. Code, § 148.9, subd. (a)). The trial

court could reasonably conclude that to prevent another such incident and therefore deter

future criminality, the probation conditions should specifically prohibit Stangl from

knowingly using or possessing any stolen, forged, counterfeit or fraudulent documents.

                                      DISPOSITION

       The judgment is affirmed.



                                                                                   IRION, J.

WE CONCUR:



              NARES, Acting P. J.



                  MCDONALD, J.




                                              6